       Case 1:20-cv-00050-JPW Document 31 Filed 06/04/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
THOMAS W. THOMPSON, JR.,       : Civil No. 1:20-CV-00050
                               :
         Plaintiff,            :
                               :
         v.                    : Judge Jennifer P. Wilson
                               :
HARLEY-DAVIDSON MOTOR          :
COMPANY, and INTERNATIONAL :
ASSOCIATION OF MACHINISTS      :
AND AEROSPACE WORKERS, et al., :
                               :
         Defendants.           : Magistrate Judge Martin C. Carlson
                          ORDER
     AND NOW, on this 4th day of June, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

 1. The report and recommendation issued by United States Magistrate Judge

   Martin C. Carlson (Doc. 17) is REJECTED.

 2. Plaintiff’s objections (Doc. 18) are SUSTAINED.

 3. Defendants’ motions to dismiss (Docs. 2, 8, 12–13) are DENIED AS MOOT.

 4. Plaintiff’s motion to remand (Doc. 5) is GRANTED.

 5. The Clerk of Court is directed to remand this case to the York County Court of

   Common Pleas. Upon effectuating the remand, the Clerk of Court is directed

   to close this case.

                                     s/Jennifer P. Wilson
                                     JENNIFER P. WILSON
                                     United States District Court Judge
                                     Middle District of Pennsylvania
